IN THE SUPREME COURT OF THE STATE OF NEVADA


                  BART WILLIAM DIETZMANN,                               No. 70130
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,                                   LED
                  IN AND FOR THE COUNTY OF
                  CLARK; AND THE HONORABLE
                                                                            JUN 1 6 2016
                  ELIZABETH GOFF GONZALEZ,
                  DISTRICT JUDGE,
                  Respondents,
                  and
                  THE STATE OF NEVADA,
                  Real Party in Interest.

                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus. Petitioner
                  challenges the district court's denial of his motion to dismiss the charging
                  document in his pending criminal proceedings, and asks this court to order
                  the charges dismissed because he was denied his counsel of choice and the
                  State failed to preserve evidence. Without deciding upon the merits of any
                  claims raised in the documents submitted in this matter, we decline to
                  exercise our original jurisdiction.      See NRS 34.160; NRS 34.170.
                  Accordingly, we
                              ORDER the petition DENIED.




                                                                            LiY            J.
                                                            Gibbons

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                                                                              I 10--
                       cc: Hon. Elizabeth Goff Gonzalez, District Judge
                            Bart William Dietzmann
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    c44EPOn